COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Anthony Glenn Fobbs v. The State of Texas

Appellate case number:      01-19-00521-CR

Trial court case number:    1529897

Trial court:                179th District Court of Harris County

       A jury found appellant, Anthony Glenn Fobbs, guilty of the felony offense of sexual
assault of a child. The jury assessed his punishment at seven years in prison but suspended
the sentence and placed appellant on community supervision for ten years. On February
11, 2020, we granted appellant’s motion to dismiss his appeal and dismissed the appeal.
See TEX. R. APP. P. 42.2(a). Appellant has now filed a “Motion to Expedite the Mandate.”
No party has opposed the motion. The motion is granted. See id. 18.1(c).
       The Clerk of this Court is directed to issue the mandate in this case within seven
days of the date of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Sherry Radack______
                    Acting individually  Acting for the Court

Date: __March 17, 2020____